*770OPINION.
TrusSell:
The record of this case contains the testimony of the treasurer of the petitioner corporation, the architect in charge of the remodeling of the building, the contractor who did the work, and a person engaged in real estate and insurance, all of whom testified in detail in respect of the depreciated valúes of portions of the old building demolished and removed and the items of cost which have been classified as repairs. Among the items of cost classified as repairs appear such items as relocating old steam pipes and radiators; cleaning and painting those portions of the interior of the building which were not changed; lumber and other supplies used in making changes in store and building fixtures; painting the outside of the building, and other labor in connection with work not classified as new construction. The aggregate of these items as specifically set forth in the testimony is $6,238.19, and we have, therefore, found that for the year 1920 the petitioner may deduct from gross income on account of repairs $6,238.19.
Claim for the deduction of a loss on account of the demolition of portions of the building is surrounded with difficulties. The record shows that the contractor who did this work found the depreciated values of portions of the old building demolished in classifications as follows: Front alterations and stairways to third floor, $2,800; rear stairways, $350; 3,282 square feet of lath and plaster partitions, $1,650; 1,432 square feet of black walnut iianel-ing in ceiling, $2,864; partition sheathing, $868; three toilets, $500; electric wiring, $500; back hall removed, 35,000 bricks at $60 per thousand, $2,100; fire escape, $250; total, $11,882. The total of these items, however, was not used by the petitioner, either in making entries upon its books or in its claim for a deductible loss, and it apparently reduced the total of these items in the sum of $8,400. The record does not show what items were either omitted or reduced, or why. It may perhaps be assumed that the contractor, in making his statement of depreciated values of portions of the old building demolished, had in mind either the original cost of such items or the cost of such items new at the time of the demolition. Neither of these bases, however, is applicable under the circumstances of this case for the reason that the petitioner purchased this old building, and we are not advised' as to what was the allocable portion of the purchase price applicable to the building and are, therefore, unable to determine what may have been the cost to the petitioner of the items demolished. And, although the -record is silent respecting any salvage from the demolished portions of the building, like recoverable lumber from partitions and stairways, bricks from the rear wall, etc., which may have entered into and become a part of the new construction, the Board can not overlook the facts of *771common knowledge that such salvage is practically always present under like conditions. It also appears from the record that the petitioner is claiming the right to charge off, not a portion of the cost of the old building, but a portion of the cost of alterations. We are, therefore, of the opinion that the deduction of the $8,400 claimed was properly disallowed and that the entire cost of alterations, less the amount herein allowed as repairs, should have been or should now be, capitalized so that this amount may be recovered by future depreciation deductions.
The deficiencies will he redetermined in accordance with the stipulation in the record and the foregoing -fundings of fact and opinion upon 15 days’ notice, pursuant to Rule 50, and judgment will he entered i/n due course.